DETAILED ACTION


1. This communication is in response to the amendment filed on 07/19/2022. The present application is being examined under the AIA  first to invent provisions. 

1a. Status of the claims:
        Claims 4-10 are amended.
        Claims 1-20 are pending.

2. The rejection of Claims 6-10 are rejected under 35 U.S.C. 101 is withdrawn. The nonstatutory double patenting rejection is maintained.

  
Double Patenting
3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
3a. Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,742,692 B2 in view of Caballero-McCann et al. US 2006/0153064 A1. The claims of U.S. Patent No. 10,742,692 B2  do not disclose a media gateway . Caballero discloses  in paragraph [0018] a gateway. It would have been obvious to one ordinary skill in the art to combine the claim of U.S. Patent with Caballero in order to have the capabilities and exchanges information performed in a SIP conference session by a media gateway by doing so the handling of  signals and media during the SIP conference session is improved.

 
3b. Table
 
Instant Claims for US Application 16/859,497
Cop ending  US Application  Claims for 10,742,692
Claim 1, a system comprising:

 a media gateway including: 


  a processor; and 

   memory including one or more instructions that when executed by the processor, enable the media gateway to: 


    determine that a signaling-disrupting event has occurred during a Session Initiation Protocol (SIP) conference call; and

     reestablish a SIP dialog between a network element and the media gateway; and

    re-initiate two or more applications providing features for the SIP conference call, wherein the two or more applications are associated with a sequence order, and




   wherein the two or more applications are re-initiated such that the sequence order is maintained.  
Claim 11. A system comprising:
 a conference controller including:
 a processor; and 
memory including one or more instructions that when executed by the processor, enable the conference controller to:
   determine that a signaling-disrupting event has occurred during a Session Initiation Protocol (SIP) conference call; 
reestablish a SIP dialog between a network element and the conference controller; and 
    re-initiate two or more applications providing features for the SIP conference call, wherein the two or more applications are associated with a sequence order, and

 wherein the two or more applications are re-initiated such that the sequence order is maintained.

claim 2, the system of claim 1, wherein the network element receives a SIP message including a P-HA-ReconstructionSnapins header, wherein the P-HA-Reconstruction Snapins header includes a list of applications included in the SIP conference call and a sequence order for the applications.
Claim 12. The system of claim 11, wherein the network element receives a SIP message including a P-HA-ReconstructionSnapins header, wherein the P-HA-ReconstructionSnapins header includes a list of applications included in the SIP conference call and a sequence order for the applications.

claim 3, the system of claim 2, wherein a first application receives the SIP message and, in response to receiving the SIP message, becomes a high availability controller (HAC), and wherein the HAC generates a list of other applications to be re-initiated.   
Claim 13. The system of claim 12, wherein a first application receives the SIP message and, in response to receiving the SIP message, becomes a high availability controller (HAC), and wherein the HAC generates a list of other applications to be re-initiated.
 
claim 4, the system according to claim 3, wherein the HAC sends two or more SIP messages to two or more applications preceding the HAC in the sequence order, 
     wherein the two or more messages are sent to the two or more applications in reverse of the sequence order, and wherein the HAC sends two or more SIP messages to two or more applications following the HAC in the sequence order, 
    wherein the two or more messages are sent to the two or more applications same as the sequence order.
Claim 14. The system according to claim 13, wherein the HAC sends two or more SIP messages to two or more applications preceding the HAC in the sequence order, 
wherein the two or more messages are sent to the two or more applications in reverse of the sequence order, and wherein the HAC sends two or more SIP messages to two or more applications following the HAC in the sequence order,
    wherein the two or more messages are sent to the two or more applications same as the sequence order.
 
claim 5, the system according to claim 1, wherein the list of applications and the sequence order are saved in a shared data during creation of the SIP conference call, and wherein the media gateway retrieves the list of applications and the sequence order from the shared data during SIP conference call reconstruction.
Claim 15. The system according to claim 11, wherein the list of applications and the sequence order are saved in a shared data during creation of the SIP conference call, and wherein the SIP conference controller retrieves the list of applications and the sequence order from the shared data during SIP conference call reconstruction.
 
claim 6, a computer readable medium having stored thereon instructions that cause a processor to execute a method, the instructions comprising:
     an instruction to establish a Session Initiation Protocol (SIP) dialog between a SIP user agent and a media gateway;
    an instruction to determine that a signaling-disrupting event has occurred during a SIP conference call having the established SIP dialog; 
    an instruction to reestablish the SIP dialog between the SIP user agent and the media gateway; and

    an instruction to re-initiate two or more applications providing features for the SIP conference call, wherein the two or more applications are associated with a sequence order, and 


    wherein the two or more applications are re-initiated such that the sequence order is maintained.  
Claim 16. A computer readable medium having stored thereon instructions that cause a processor to execute a method, the instructions comprising: 
   an instruction to establish a Session Initiation Protocol (SIP) dialog between a SIP user agent and a conference controller; 
   an instruction to determine that a signaling-disrupting event has occurred during a SIP conference call having the established SIP dialog; 
   an instruction to reestablish the SIP dialog between the SIP user agent and the conference controller; and
   an instruction to re-initiate two or more applications providing features for the SIP conference call, wherein the two or more applications are associated with a sequence order, and 
   wherein the two or more applications are re-initiated such that the sequence order is maintained.

claim 7, the computer readable medium of claim 6, wherein the SIP user agent receives a SIP message including a P-HA-ReconstructionSnapins header, wherein the P-HA- ReconstructionSnapins header includes a list of applications included in the SIP conference call and a sequence order for the applications.  
Claim 17. The computer readable medium of claim 16, wherein SIP user agent receives a SIP message including a P-HA-ReconstructionSnapins header, wherein the P-HA-ReconstructionSnapins header includes a list of applications included in the SIP conference call and a sequence order for the applications.
 
claim 8, the computer readable medium of claim 7, 
wherein a first application receives the SIP message and, in response to receiving the SIP message, becomes a high availability controller (HAC), and wherein the HAC generates a list of other applications to be re-initiated.  
Claim 18. The computer readable medium of claim 17, 
wherein a first application receives the SIP message and, in response to receiving the SIP message, becomes a high availability controller (HAC), and wherein the HAC generates a list of other applications to be re-initiated.
 
 claim 9, the computer readable medium according to claim 8,

 wherein the HAC sends two or more SIP messages to two or more applications preceding the HAC in the sequence order, 
wherein the two or more messages are sent to the two or more applications in reverse of the sequence order, and wherein the HAC sends two or more SIP messages to two or more applications following the HAC in the sequence order,
 wherein the two or more messages are sent to the two or more applications same as the sequence order.   
Claim 19. The computer readable medium according to claim 18, 
wherein the HAC sends two or more SIP messages to two or more applications preceding the HAC in the sequence order, 
wherein the two or more messages are sent to the two or more applications in reverse of the sequence order, and wherein the HAC sends two or more SIP messages to two or more applications following the HAC in the sequence order, 
wherein the two or more messages are sent to the two or more applications same as the sequence order.

claim 10, the computer readable medium according to claim 6, wherein the list of applications and the sequence order are saved in a shared data during creation of the SIP conference call, and wherein the media gateway retrieves the list of applications and the sequence order from the shared data during SIP conference call reconstruction.  
Claim 20. The computer readable medium according to claim 16, wherein the list of applications and the sequence order are saved in a shared data during creation of the SIP conference call, and wherein the SIP conference controller retrieves the list of applications and the sequence order from the shared data during SIP conference call reconstruction.
 
 claim 11, a method of managing a Session Initiation Protocol (SIP) dialog between a media gateway and one or more network elements, the method comprising:
     determining that a signaling-disrupting event has occurred during a SIP conference call; 
   reestablishing the SIP dialog between the one or more network elements and the media gateway; and 
   re-initiating two or more applications, wherein the two or more applications provide features for the SIP conference call, wherein the two or more applications are associated with a sequence order, and 
     wherein the two or more applications are re-initiated such that the sequence order is maintained.  
Claim 1. A method of managing a Session Initiation Protocol (SIP) dialog between two or more network elements, the method comprising: 


    determining that a signaling-disrupting event has occurred during a SIP conference call;
   reestablishing the SIP dialog between the network element and a conference controller; and 
   re-initiating two or more applications, wherein the two or more applications provide features for the SIP conference call, wherein the two or more applications are associated with a sequence order, and

  wherein the two or more applications are re-initiated such that the sequence order is maintained.
 claim 12, the method according to claim 11, wherein re-initiating two or more applications controller includes: receiving at the network element, a SIP message including a P-HA- ReconstructionSnapins header, wherein the P-HA-ReconstructionSnapins header includes a list of applications included in the SIP conference call and a sequence order for the applications.  

Claim 2. The method according to claim 1, wherein re-initiating two or more applications controller includes: receiving at the network element, a SIP message including a P-HA-ReconstructionSnapins header, wherein the P-HA-ReconstructionSnapins header includes a list of applications included in the SIP conference call and a sequence order for the applications. 

 claim 13, the method according to claim 12, wherein a first application receives the SIP message.  
 
Claim 3. The method according to claim 2, wherein a first application receives the SIP message.
 
claim 14, the method according to claim 13, in response to receiving the SIP message, the first application becoming a high availability controller (HAC).  
Claim 4. The method according to claim 3, in response to receiving the SIP message, the first application becoming a high availability controller (HAC).
 
claim 15, the method according to claim 14, further comprising the HAC generating a list of other applications to be re-initiated.   
Claim 5. The method according to claim 4, further comprising the HAC generating a list of other applications to be re-initiated.
 
claim 16, the method according to claim 15, further comprising the HAC sending two or more SIP messages to two or more applications preceding the HAC in the sequence order, wherein the two or more messages are sent to the two or more applications in reverse of the sequence order.  

Claim 6. The method according to claim 5, further comprising the HAC sending two or more SIP messages to two or more applications preceding the HAC in the sequence order, wherein the two or more messages are sent to the two or more applications in reverse of the sequence order.
 
 claim 17, the method according to claim 15, further comprising the HAC sending two or more SIP messages to two or more applications following the HAC in the sequence order, wherein the two or more messages are sent to the two or more applications same as the sequence order.  

Claim 7. The method according to claim 5, further comprising the HAC sending two or more SIP messages to two or more applications following the HAC in the sequence order, wherein the two or more messages are sent to the two or more applications same as the sequence order.
 
claim 18, the method according to claim 11, wherein the list of applications and the sequence order are saved in a shared data during creation of the SIP conference call.  

Claim 8. The method according to claim 1, wherein the list of applications and the sequence order are saved in a shared data during creation of the SIP conference call.

 claim 19, the method according to claim 18, further comprising the media gateway retrieving the list of applications and the sequence order from the shared data during SIP conference call reconstruction.  
Claim 9. The method according to claim 8, further comprising the SIP conference controller retrieving the list of applications and the sequence order from the shared data during SIP conference call reconstruction.

claim 20, the method according to claim 11, further comprising creating a container associated with at least one of the network elements, wherein two or more applications are associated with the container in the SIP conference call.   
 Claim 10. The method according to claim 1, further comprising creating a container associated with at least one of the network elements, wherein two or more applications are associated with the container in the SIP conference call.





Allowable Subject Matter
4. Claims 1-20 would be allowable if Double Patenting rejections were overcome.  

4a. The following is an examiner's statement of reasons for allowance:

        The prior art of the record does not teach or further suggest the limitations of   “a media gateway including: a processor; and memory including one or more instructions that when executed by the processor, enable the media gateway to: determine that a signaling-disrupting event has occurred during a Session Initiation Protocol (SIP) conference call; and reestablish a SIP dialog between a network element and the media gateway; and re-initiate two or more applications providing features for the SIP conference call, wherein the two or more applications are associated with a sequence order, and wherein the two or more applications are re-initiated such that the sequence order is maintained,” as recited in Applicant's claims 1-20 of the instant application are allowed over said prior art of record.         

Conclusion
5. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455                     


/DAVID R LAZARO/Primary Examiner, Art Unit 2455